Exhibit 10.3

  

EXECUTION VERSION

 

 

October 12, 2020

 

Churchill Capital Corp II 

640 Fifth Avenue, 12th Floor 

New York, New York 10019

 

Software Luxembourg Holding S.A. 

48, Boulevard Grande-Duchesse Charlotte
L-1330 Luxembourg
Grand Duchy of Luxembourg

 

Re: Sponsor Agreement

 

Ladies and Gentlemen:

 

This letter (this “Sponsor Agreement”) is being delivered to you in accordance
with that Agreement and Plan of Merger, dated as of the date hereof, by and
among Churchill Capital Corp II, a Delaware corporation (the “Acquiror”),
Software Luxembourg Holding S.A., a public limited liability company (société
anonyme), incorporated and organized under the laws of the Grand Duchy of
Luxembourg, having its registered office at 48, Boulevard Grande-Duchesse
Charlotte, L-1330 Luxembourg, Grand Duchy of Luxembourg, and registered with the
Luxembourg Register of Commerce and Companies (Registre de Commerce et des
Sociétés, Luxembourg) under number B246188 (the “Company”), and the other
parties thereto (the “Merger Agreement”) and the other transactions relating
thereto (the “Business Combination”) and hereby amends and restates in its
entirety that certain letter, dated June 26, 2019, from Churchill Sponsor II
LLC, a Delaware limited liability company (the “Sponsor”), and the undersigned
individuals, each of whom is a member of the Acquiror’s board of directors
and/or management team (each, an “Insider” and collectively, the “Insiders”), to
the Acquiror (the “Prior Letter Agreement”). Certain capitalized terms used
herein are defined in paragraph 5 hereof. Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Merger Agreement.

 

The Sponsor is currently, and as of the Closing will be, the record owner of all
of the outstanding Founder Shares and outstanding Private Placement Warrants,
with the Sponsor’s ownership as of the date hereof detailed on Schedule A
hereto.

 

In order to induce the Company and Acquiror to enter into the Merger Agreement
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Sponsor and each Insider hereby agrees with
the Acquiror and, at all times prior to any valid termination of the Merger
Agreement, the Company as follows:

 

1.      The Sponsor and each Insider irrevocably agrees that it, he or she
shall:

 

a.vote any Common Stock and Founder Shares owned by it, him or her (all such
common stock, the “Covered Shares”) in favor of the Business Combination and
each other proposal related to the Business Combination included on the agenda
for the special meeting of stockholders relating to the Business Combination and
any other special meeting of Acquiror’s stockholders called for the purpose of
soliciting stockholder approval in connection with the consummation of the
Business Combination (each such meeting, a “Stockholders Meeting”);

 

b.when such Stockholders Meeting is held, appear at such meeting or otherwise
cause the Covered Shares to be counted as present thereat for the purpose of
establishing a quorum;

 





2

 

c.vote (or execute and return an action by written consent), or cause to be
voted at such Stockholders Meeting, or validly execute and return and cause such
consent to be granted with respect to, all of such Covered Shares against any
Business Combination Proposal and any other action that would reasonably be
expected to materially impede, interfere with, delay, postpone or adversely
affect the Business Combination or any of the other transactions contemplated by
the Merger Agreement or result in a breach of any covenant, representation or
warranty or other obligation or agreement of Acquiror under the Merger Agreement
or result in a breach of any covenant, representation or warranty or other
obligation or agreement of the Sponsor or the Insiders contained in this Sponsor
Agreement; and

 

d.not redeem any Covered Shares owned by it, him or her in connection with such
stockholder approval.

 

Prior to any valid termination of the Merger Agreement, the Sponsor and each
Insider shall take, or cause to be taken, all actions and to do, or cause to be
done, all things reasonably necessary under Acquiror’s organizational documents
and applicable Laws, or reasonably requested by Acquiror, to consummate the
Business Combination and the other transactions contemplated by the Merger
Agreement on the terms and subject to the conditions set forth therein.

 

The obligations of the Sponsor specified in this paragraph 1 shall apply whether
or not the Business Combination or any action described above is recommended by
the board of directors of the Acquiror and whether or not the board of directors
of the Acquiror has effected a Buyer Change in Recommendation.

 

2.     The Sponsor and each Insider hereby agrees and acknowledges that:
(i) Acquiror and, prior to any valid termination of the Merger Agreement, the
Company would be irreparably injured in the event of a breach by the Sponsor or
any Insider of its, his or her obligations under this Sponsor Agreement;
(ii) monetary damages may not be an adequate remedy for such breach; (iii) the
non-breaching party shall be entitled to seek an injunction, specific
performance, or other equitable relief, to prevent breaches of this Sponsor
Agreement and to enforce specifically the terms and provisions hereof, in
addition to any other remedy that such party may have in law or in equity; and
(iv) the right to seek specific enforcement is an integral part of the
transactions contemplated by this Sponsor Agreement and without that right,
Acquiror and the Company would not have entered into this Sponsor Agreement.

 

3.     (a) The Sponsor and each Insider agree that it, he or she shall not:

 

(i) Transfer any Founder Shares (or shares of Common Stock issuable upon
conversion thereof) until the earlier of (A) one year after the completion of
the Business Combination or (B) subsequent to the Business Combination, (x) if
the closing price of the Common Stock equals or exceeds $12.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 150 days after the Business Combination or (y) the date on
which the Acquiror completes a liquidation, merger, capital stock exchange,
reorganization or other similar transaction that results in all of the
Acquiror’s stockholders having the right to exchange their shares of Common
Stock for cash, securities or other property (the “Founder Shares
Lock-up Period”); or

 

(ii) Transfer any Private Placement Warrants (or shares of Common Stock issued
or issuable upon the exercise of the Private Placement Warrants), until 30 days
after the completion of the Business Combination (the
“Private Placement Warrants Lock-up Period” and, together with the Founder
Shares Lock-up Period, the “Lock-up Periods”).

 

(b) Notwithstanding the provisions set forth in paragraphs 3(a)(i) and 3(a)(ii),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor, any
Insider or any of their permitted transferees (that have complied with this
paragraph 3(b)), are permitted (A) to the Acquiror’s officers or directors, any
affiliates or family members of any of the Acquiror’s officers or directors, any
members of the Sponsor, or any affiliates of the Sponsor; (B) in the case of an
individual, transfers by gift to a member of the individual’s immediate family,
to a trust, the beneficiary of which is a member of the individual’s immediate
family or an affiliate of such person, or to a charitable organization; (C) in
the case of an individual, transfers by virtue of laws of descent and
distribution upon death of the individual; (D) in the case of an individual,
transfers pursuant to a qualified domestic relations order; (E) transfers by
private sales or transfers made in connection with the consummation of a
Business Combination at prices no greater than the price at which the securities
were originally purchased; provided, however, that in the case of clauses
(A) through (E), these permitted transferees must enter into a written agreement
agreeing to be bound by this Sponsor Agreement (x) prior to the consummation of
the Business Combination, with the Acquiror and the Company and (y) from and
after the consummation of the Business Combination, with the Acquiror.

 





3

 

(c) The Sponsor and each Insider acknowledge and agree as follows:

 

(i) Section 4.3(b)(i) of Acquiror’s amended and restated certificate of
incorporation (the “Acquiror Charter”) provides that each share of Class B
Common Stock shall automatically convert into one share of Class A Common Stock
(the “Initial Conversion Ratio”) at the time of the Business Combination, and
(B) Section 4.3(b)(ii) of the Acquiror Charter provides that the Initial
Conversion Ratio shall be adjusted (the “Adjustment”) in the event that
additional shares of Common Stock are issued in excess of the amounts offered in
Acquiror’s initial public offering of securities; and

 

(ii) as of and conditioned upon the Closing, the Sponsor and each Insider hereby
irrevocably relinquishes and waives any and all rights the Sponsor and each
Insider has or will have under Section 4.3(b)(ii) of the Acquiror Charter to
receive shares of Common Stock in excess of the number issuable at the Initial
Conversion Ratio upon conversion of the existing shares of Class B Common Stock
held by him, her or it, as applicable, in connection with the Closing as a
result of any Adjustment.

 

4.     The Sponsor and each Insider has full right and power, without violating
any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Sponsor Agreement.

 

5.      As used herein, (i) “Beneficially Own” has the meaning ascribed to it in
Section 13(d) of the Securities Exchange Act; (ii) “Founder Shares” shall mean
the shares of Class B common stock, par value $0.0001 per share, and the shares
of Common Stock issuable upon conversion of such shares in connection with the
Closing; (iii) “Private Placement Warrants” shall mean the warrants to purchase
up to 15,800,000 shares of Common Stock of the Acquiror that the Sponsor
purchased in a private placement that shall occur simultaneously with the
consummation of the Public Offering; (iv) “Common Stock” shall mean the
Acquiror’s Class A common stock, par value $0.0001 per share; and (v) “Transfer”
shall mean the (a) sale or assignment of, offer to sell, contract or agreement
to sell, hypothecate, pledge, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position within the meaning of Section 16 of the
Exchange Act, and the rules and regulations of the Commission promulgated
thereunder with respect to, any security, (b) entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (c) public
announcement of any intention to effect any transaction specified in clause
(a) or (b).

 

6.      This Sponsor Agreement and the other agreements referenced herein
constitute the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof and supersede all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby, including, without limitation, with respect to
the Sponsor, each Insider and the Prior Letter Agreement. This Sponsor Agreement
may not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the Acquiror and the other parties charged with such
change, amendment, modification or waiver, it being acknowledged and agreed that
the Company’s execution of such an instrument will not be required after any
valid termination of the Merger Agreement.

 





4

 

7.     No party hereto may, except as set forth herein, assign either this
Sponsor Agreement or any of its rights, interests, or obligations hereunder,
other than in conjunction with transfers permitted by paragraph 3, without the
prior written consent of the other parties (except that, following any valid
termination of the Merger Agreement, no consent from the Company shall be
required). Any purported assignment in violation of this paragraph shall be void
and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Sponsor Agreement shall be binding on the
Sponsor, each Insider, the Acquiror and the Company and their respective
successors, heirs, personal representatives and assigns and permitted
transferees.

 

8.     Nothing in this Sponsor Agreement shall be construed to confer upon, or
give to, any person or corporation other than the parties hereto any right,
remedy or claim under or by reason of this Sponsor Agreement or of any covenant,
condition, stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Sponsor Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

9.     This Sponsor Agreement may be executed in any number of original,
electronic or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.

 

10.     This Sponsor Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Sponsor Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Sponsor Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

11.     This Sponsor Agreement, and all claims or causes of action based upon,
arising out of, or related to this Sponsor Agreement or the transactions
contemplated hereby, shall be governed by, and construed in accordance with, the
Laws of the State of New York, without giving effect to principles or rules of
conflict of laws to the extent such principles or rules would require or permit
the application of Laws of another jurisdiction. Any Action based upon, arising
out of or related to this Sponsor Agreement or the transactions contemplated
hereby may be brought in federal and state courts located in the Borough of
Manhattan in the State of New York, and each of the parties irrevocably submits
to the exclusive jurisdiction of each such court in any such Action, waives any
objection it may now or hereafter have to personal jurisdiction, venue or
convenience of forum, agrees that all claims in respect of the Action shall be
heard and determined only in any such court, and agrees not to bring any Action
arising out of or relating to this Sponsor Agreement or the transactions
contemplated hereby in any other court. Nothing herein contained shall be deemed
to affect the right of any party to serve process in any manner permitted by Law
or to commence legal proceedings or otherwise proceed against any other party in
any other jurisdiction, in each case, to enforce judgments obtained in any
Action brought pursuant to this paragraph. The prevailing party in any such
Action (as determined by a court of competent jurisdiction) shall be entitled to
be reimbursed by the non-prevailing party for its reasonable expenses, including
reasonable attorneys’ fees, incurred with respect to such Action. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION BASED UPON, ARISING OUT OF OR RELATED TO THIS SPONSOR AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

12.      Any notice, consent or request to be given in connection with any of
the terms or provisions of this Sponsor Agreement shall be in writing and shall
be sent or given in accordance with the terms of Section 11.03 of the Merger
Agreement to the applicable party at its principal place of business.

 

13.     This Sponsor Agreement shall terminate on the earlier of (a) the
liquidation of the Acquiror and (b) the expiration of the Lock-up Periods. In
the event of a valid termination of the Merger Agreement, this Sponsor Agreement
shall be of no force and effect and shall revert to the Prior Letter Agreement.
No such termination or reversion shall relieve the Sponsor, each Insider, the
Acquiror or the Company from any liability resulting from a breach of this
Sponsor Agreement occurring prior to such termination or reversion.

 





5

 

14.     The Sponsor and each Insider hereby represents and warrants (severally
and not jointly as to itself, himself or herself only) to Acquiror and the
Company as follows: (i) if such Person is not an individual, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized, and the execution, delivery and
performance of this Sponsor Agreement and the consummation of the transactions
contemplated hereby are within the Sponsor’s limited liability company powers
and have been duly authorized by all necessary limited liability company actions
on the part of the Sponsor; (ii) if such Person is an individual, such Person
has full legal capacity, right and authority to execute and deliver this Sponsor
Agreement and to perform his or her obligations hereunder; (iii) this Sponsor
Agreement has been duly executed and delivered by such Person and, assuming due
authorization, execution and delivery by the other parties to this Sponsor
Agreement, this Sponsor Agreement constitutes a legally valid and binding
obligation of such Person, enforceable against such Person in accordance with
the terms hereof (except as enforceability may be limited by bankruptcy Laws,
other similar Laws affecting creditors’ rights and general principles of equity
affecting the availability of specific performance and other equitable
remedies); (iv) the execution and delivery of this Sponsor Agreement by such
Person does not, and the performance by such Person of his, her or its
obligations hereunder will not, (A) if such Person is not an individual,
conflict with or result in a violation of the organizational documents of such
Person, or (B) require any consent or approval that has not been given or other
action that has not been taken by any third party (including under any Contract
binding upon such Person or such Person’s Founder Shares or Private Placement
Warrants, as applicable), in each case, to the extent such consent, approval or
other action would prevent, enjoin or materially delay the performance by such
Person of his, her or its obligations under this Sponsor Agreement; (v) there
are no Actions pending against such Person or, to the knowledge of such Person,
threatened against such Person, before (or, in the case of threatened Actions,
that would be before) any arbitrator or any Governmental Authority, which in any
manner challenges or seeks to prevent, enjoin or materially delay the
performance by such Person of its, his or her obligations under this Sponsor
Agreement; (vi) except for fees described on Schedule 4.08 of the Merger
Agreement, no financial advisor, investment banker, broker, finder or other
similar intermediary is entitled to any fee or commission from such Person,
Acquiror, any of its Subsidiaries or any of their respective Affiliates in
connection with the Merger Agreement or this Sponsor Agreement or any of the
respective transactions contemplated thereby and hereby, in each case, based
upon any arrangement or agreement made by or, to the knowledge of such Person,
on behalf of such Person, for which Acquiror, the Company or any of their
respective Affiliates would have any obligations or liabilities of any kind or
nature; (vii) such Person has had the opportunity to read the Merger Agreement
and this Sponsor Agreement and has had the opportunity to consult with its tax
and legal advisors; (viii) such Person has not entered into, and shall not enter
into, any agreement that would restrict, limit or interfere with the performance
of such Person’s obligations hereunder; (ix) such Person has good title to all
such Founder Shares and Private Placement Warrants, and there exist no Liens or
any other limitation or restriction (including, without limitation, any
restriction on the right to vote, sell or otherwise dispose of such Founder
Shares or Private Placement Warrants (other than transfer restrictions under the
Securities Act)) affecting any such Founder Shares or Private Placement
Warrants, other than pursuant to (A) this Sponsor Agreement, (B) the certificate
of incorporation of the Acquiror, (C) the Merger Agreement, (D) the Registration
Rights Agreement, dated as of June 26, 2019, by and among the Acquiror and
certain security holders, or (E) any applicable securities laws; and (x) the
Founder Shares and Private Placement Warrants identified on Schedule A are the
only Founder Shares or Private Placement Warrants owned of record or
Beneficially Owned by the Sponsor and the Insiders as of the date hereof, and
none of such Founder Shares or Private Placement Warrants is subject to any
proxy, voting trust or other agreement or arrangement with respect to the voting
of such Founder Shares or Private Placement Warrants, except as provided in this
Sponsor Agreement.

 

15.     If, and as often as, there are any changes in the Acquiror, the Founder
Shares or the Private Placement Warrants by way of stock split, stock dividend,
combination or reclassification, or through merger, consolidation,
reorganization, recapitalization or business combination, or by any other means,
equitable adjustment shall be made to the provisions of this Sponsor Agreement
as may be required so that the rights, privileges, duties and obligations
hereunder shall continue with respect to Acquiror, Acquiror’s successor or the
surviving entity of such transaction, the Founder Shares and Private Placement
Warrants, each as so changed.

 





6

 

16.     Each of the parties hereto agrees to execute and deliver hereafter any
further document, agreement or instrument of assignment, transfer or conveyance
as may be necessary or desirable to effectuate the purposes hereof and as may be
reasonably requested in writing by another party hereto.

 

[signature page follows]

 





7

 

  Sincerely,       CHURCHILL SPONSOR II LLC       By: /s/ Jay Taragin     Name:
Jay Taragin     Title: Chief Financial Officer           /s/ Michael Klein  
Michael Klein           /s/ Peter Seibold   Peter Seibold           /s/ Mark
Klein   Mark Klein           /s/ Malcolm S. McDermid   Malcolm S. McDermid      
    /s/ Glenn August   Glenn August           /s/ Karen G. Mills   Karen G.
Mills           /s/ Jeremy Paul Abson   Jeremy Paul Abson           /s/ Dena
Brumpton   Dena Brumpton

 





8

 

Acknowledged and Agreed:       CHURCHILL CAPITAL CORP II               By: /s/
Peter Seibold     Name: Peter Seibold     Title: Chief Financial Officer  

 





9

 

Acknowledged and Agreed:       SOFTWARE LUXEMBOURG HOLDING S.A.              
By: /s/ Ronald W. Hovsepian     Name: Ronald W. Hovsepian     Title: Director –
Authorized Signatory  

 





10

 

 

Schedule A

 

Sponsor Ownership of Securities

 

Sponsor Founder Shares Private Placement Warrants Churchill Sponsor II LLC
17,250,000 15,800,000  Total 17,250,000 15,800,000 

 

Insider Ownership of Securities

 

Insider Founder Shares Private Placement Warrants Michael Klein 0 0 Peter
Seibold 0 0 Mark Klein 0 0 Malcom S. McDermid 0 0 Glenn August 0 0 Karen G.
Mills 0 0 Jeremy Paul Abson 0 0 Dena Brumpton 0 0 Total 0 0



 





 